Case 8:19-cv-02879-WFJ-AEP Document 25-1 Filed 07/14/20 Page 1 of 4 PageID 108




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 JOHN K. MATTHEWS,

       Plaintiff,

 v.                                             Case No. 8:19-cv-02879-T-02AEP

 CHAD CHRONISTER AND
 PAMELA LECLERC,

      Defendants.
 ___________________________/


                       ORDER DISMISSING COMPLAINT

       Plaintiff, a resident of the Hillsborough County jail, filed a lawsuit alleging

 religious discrimination. The Court dismissed it without prejudice. Doc. 19.

 Plaintiff appears to have filed an amended complaint, but did not well heed the

 admonitions given by the Court in the dismissal.

       In what appears to be the amended complaint, Doc. 22, Plaintiff states his

 first complaint sought relief for failure to provide him a kosher diet at the

 Falkenberg Road jail, as he is a “Black Hebrew Israelite.” See Doc. 22 at 1; Doc.

 1. Plaintiff then states that he filed an amended complaint in May, 2020 (Doc. 16)

 seeking additional relief because authorities did not provide him dietary

 supplements and prayer supplements to properly celebrate Passover. Doc. 22 at 1.
Case 8:19-cv-02879-WFJ-AEP Document 25-1 Filed 07/14/20 Page 2 of 4 PageID 109




       This apparent amended complaint is denominated as “(Refile) Notice of

 Amended Complaint Dkt. #1,” was filed in June, 2020, and can be found at Doc.

 22. It is very difficult to read, and did not scan well on the court’s computer

 access system. Plaintiff should write any other pleadings in bold black ink, with a

 “fresh” ink pen if possible.

       The June amended complaint, Doc. 22, still seeks relief against the part-time

 chaplain of the Hillsborough County jail, defendant Leclerc, in her individual

 capacity. It also seeks relief, against “Chad Chronister/The Hillsborough County

 Sheriff Department Detention Facility” in its individual capacity. Doc. 22 at 1. By

 this last reference, Plaintiff seeks to sue both the Sheriff personally, and the facility

 itself. Id. at 2. This pleading states that Leclerc was acting outside of her official

 capacity in denying Plaintiff the kosher diet and religious accoutrements, and the

 pleading appears to state that the Sheriff is liable for Leclerc’s acts on a respondeat

 superior basis. Somewhat unclear in this portion of the pleading is a discussion of

 vicarious liability. The pleading further appears to state that these acts constitute

 “deliberate indifference” in violation of the eighth amendment’s cruel and unusual

 punishment clause, Doc. 22 at 4, and violated Plaintiff’s free exercise of religion.

 There is also some vague language that could suggest an equal protection claim.

 Doc. 22 at 3. The document also mentions the Religious Freedom Restoration Act,

 without citing or substantively discussing it. Doc. 22 at 4.

                                             2
Case 8:19-cv-02879-WFJ-AEP Document 25-1 Filed 07/14/20 Page 3 of 4 PageID 110




        Defendants moved to dismiss this filing. Doc. 23. As a first ground,

 Defendants note that the amended complaint, Doc. 22, is indecipherable at points.

 This is well taken. Defendant’s motion also notes that Plaintiff’s contention that

 he filed an amended complaint in May 2020 (Doc. 16) is mistaken—he did not.

 Doc. 23 at 2. In this regard, Defendants are correct. The May 2020 filing was not

 an amended complaint but rather was Plaintiff’s response to a motion to dismiss.

                                          ANALYSIS

        The Document filed as an amended complaint, Doc. 22, fails to meet the lax

 standards which apply to pro se pleadings. See Erickson v. Pardus, 551 U.S. 89,

 94 (2007). It is confusing and unclear. It does appear that Plaintiff is suing

 because the policy of the Sheriff will not provide Plaintiff, as a “Black Hebrew

 Israelite” a kosher diet and some religious accommodations and accoutrements.

 The unclear pleadings filed by Plaintiff set forth that Leclerc, a part-time chaplain,

 is only carrying out the Sheriff’s policy.

        Here is what Plaintiff must do if he wishes to pursue this lawsuit further.

 The present complaint at Doc. 22 is dismissed. Plaintiff, using a black ink pen,

 may file a second amended complaint within 30 days. Leclerc is dismissed with

 prejudice.1 Plaintiff may not sue this part-time chaplain Leclerc again. Plaintiff


 1
   Defendants’ motion well establishes the qualified immunity which Leclerc is entitled to. Doc.
 23 at 5–7. Her presence in this lawsuit is irrelevant to any remedy Plaintiff could possibly
 receive if he were successful. Likewise, any suit against Chad Chronister in his personal
                                                3
Case 8:19-cv-02879-WFJ-AEP Document 25-1 Filed 07/14/20 Page 4 of 4 PageID 111




 may bring a complaint only against this party: Chad Chronister, in his official

 capacity as Sheriff of Hillsborough County. Plaintiff must spell out precisely what

 this offensive “policy or custom” is, and what rights, exactly, this Sheriff policy or

 custom violates. Plaintiff must state what his concrete injuries are. The eighth

 amendment’s cruel and unusual clause is not violated by this policy and Plaintiff

 may not reassert that. Plaintiff must set forth in precise detail exactly how he

 exhausted administrative remedies at the jail. If Plaintiff cites the Religious

 Freedom Restoration Act, or any other statute or case law, he must give the precise

 citation to it in the books, and he must discuss why and how it applies to his case.

        DONE AND ORDERED at Tampa, Florida, on July 14, 2020.

                                             /s/ William F. Jung
                                             WILLIAM F. JUNG
                                             UNITED STATES DISTRICT JUDGE

 COPIES FURNISHED TO:
 Counsel of Record
 Plaintiff, pro se




 capacity would also be barred by qualified immunity and is not relevant to a full remedy
 available to Plaintiff if he were to achieve success in this claim.
                                                4
